Filed Pursuant to Rule 424(b)(3) Registration No. 333-156742 HINES GLOBAL REIT, INC. SUPPLEMENT NO. 2 DATED MAY 17, 2010 TO THE PROSPECTUS DATED APRIL 30, 2010 This prospectus supplement (“Supplement”) is part of and should be read in conjunction with the prospectus of Hines Global REIT, Inc., dated April 30, 2010 (the “Prospectus”) and Supplement No. 1, dated May 14, 2010. Unless otherwise defined herein, capitalized terms used in this Supplement shall have the same meanings as in the Prospectus. The purpose of this Supplement is to include our Quarterly Report on Form 10-Q for the quarter endedMarch 31, 2010. A.Quarterly Report on Form 10-Q for the Quarter EndedMarch 31, 2010 On May 17, 2010, we filed our Quarterly Report on Form 10-Q for the quarter endedMarch 31, 2010 with the Securities and Exchange Commission. The report (without exhibits) is attached to this Supplement. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53964 Hines Global REIT, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 26-3999995 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (888)220-6121 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated Filer ý Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of May 7, 2010,approximately 12.5 million shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS PARTI– FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statements of Equity 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item3. Quantitative and Qualitative Disclosures About Market Risk 14 Item4T. Controls and Procedures 14 PARTII– OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item6. Exhibits 15 SIGNATURES Certification Certification Certification of CEO & CFO pursuant to Section 906 1 PARTI- FINANCIAL INFORMATION Item1.Condensed Consolidated Financial Statements (Unaudited) HINES GLOBAL REIT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS As of March 31, 2010 and December 31, 2009 (UNAUDITED) March 31,2010 December31, 2009 ASSETS Cash and cash equivalents $ $ Escrowed investor proceeds — Other receivables Deposits on investment property — Other assets — Total Assets $ $ LIABILITIES AND EQUITY Liabilities: Accounts payable and accrued expenses $ $ Due to affiliates Distributions payable Escrowed investor proceeds liability — Total liabilities Commitments and contingencies Equity: Stockholders’ equity: Preferred shares, $.001 par value; 500,000,000 preferred shares authorized, none issued or outstanding as ofMarch 31, 2010 and December 31, 2009 — — Common stock, $.001par value; 1,500,000,000shares authorized, 9,034,580 and 3,276,376 issued and outstanding as of March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) Total stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ See notes to the condensed consolidated financial statements. 2 HINES GLOBAL REIT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, 2010 and 2009 (UNAUDITED) Revenue $ — $ — Expenses: Acquisition related expenses — General and administrative expenses — Total expenses — Loss before other income ) — Interest income — Net loss ) — Net loss attributable to noncontrolling interest — Net loss attributable to common stockholders $ ) $ — Basic and diluted loss per common share: $ ) $ — Weighted average number of common shares outstanding — See notes to the condensed consolidated financial statements. 3 HINES GLOBAL REIT, INC. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY For the Three Months Ended March 31, 2010 and 2009 (UNAUDITED) Hines Global REIT, Inc. Common Shares Amount Additional Paid-in Capital Accumulated Deficit Total Noncontrolling Interest Balance as of January 1, 2009 — $ — $ — $ — $ — $ — Issuance of common shares 1 — — Contributions from noncontrolling interest — 190,000 Balance as of March 31, 2009 $ 1 $ $ — $ $ 190,000 Balance as of January 1, 2010 $ $ $ ) $ $ Issuance of common shares — — Distributions declared — — (997,163 ) — ) ) Selling commissions and dealer manager fees — — ) — ) — Issuer costs — — ) — ) — Net loss — — — (391,731 ) ) ) Balance as of March 31, 2010 $ $ $ ) $ $ See notes to the condensed consolidated financial statements. 4 HINES GLOBAL REIT, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2010 and 2009 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $
